         Case 1:18-cv-00211-JGK Document 52 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ERIC FITZPATRICK,

                         Plaintiff,                 18cv211 (JGK)

             - against -                            ORDER

PARKCHESTER DEPARTMENT OF PUBLIC
SAFETY, LLC,

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The hearing on the final approval of the settlement in this

case is scheduled for June 18, 2020 at 4:30 p.m. The hearing

will be held by a teleconference. The parties should call in to

(888)-363-4749 and use access code 8140049.

     Rust Consulting, Inc. (“Rust”) should send a notice to the

members of the Class explaining the details of the

teleconference. The parties should agree on the form of the

Notice and consult the Court only as necessary. Rust should file

a notice with the Court by June 8, 2020, attesting to the

mailing of the notice and attach a copy of the notice.

SO ORDERED.

Dated:       New York, New York
             June 1, 2020                __  /s/ John G. Koeltl     ___
                                                 John G. Koeltl
                                          United States District Judge
